Citation Nr: 0208231	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  96-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Osgood-Schlatter 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas. 


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his
claim, and the RO has obtained all relevant evidence 
necessary for an equitable disposition of this appeal.  
 
2.  The evidence demonstrates that the veteran's right knee 
disability is manifested by complaints of pain and 
instability and the presence of old Osgood-Schlatter disease, 
which was first identified during service. 


CONCLUSIONS OF LAW

1. The duty to assist under the Veterans Claim Assistance Act 
of 2000 has been
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  Osgood-Schlatter disease was incurred during active 
service.  38 U.S.C.A.     §§ 1131, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. § 3.303 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Based on a review of the evidence, the Board finds that the 
evidence demonstrates that the veteran's currently diagnosed 
Osgood-Schlatter disease was incurred in-service.  The 
veteran's service medical records are unavailable; however, a 
Report of Physical Condition contained in the veteran's 
service personnel records notes that the veteran had been 
diagnosed with Osgood-Schlatter disease.  The Report further 
noted that the veteran was assigned a physical profile of 
"3" for his lower extremities and was placed on limited 
duty permanently.  There is nothing on the face of the Report 
to question its authenticity as suggested by the RO in its 
January 2002 Supplemental Statement of the Case.  The Board 
notes that reports such as the instant Report are only 
prepared when there has been a substantive change in the 
individual's physical condition.  The change noted in the 
Report was noted to be permanent.  Thus, the Report 
constitutes competent evidence of in-service incurrence of a 
disease and a chronic disability resulting from the disease.             
38 C.F.R. § 3.303(a), (b).  In light of the presumption of 
soundness, it follows that the disorder did not preexist 
service.   

The veteran currently complains of pain in the right knee, 
especially with cold and rainy weather changes, and also 
complains of weakness, instability, popping, swelling, and 
inability to place very much weight on the knee.  He 
reportedly sometimes uses a cane, knee wrap, or knee brace 
for support.  A March 1998 VA physical examination of the 
veteran's right knee revealed that there was a greater bony 
prominence of the tibial tuberosity that was painful with 
palpation; the left knee was normal.  The right leg was noted 
to be shorter than the left leg.  An x-ray of the right knee 
revealed mild to moderate degenerative joint disease 
involving the patellofemoral joint space and there was 
evidence of old Osgood-Schlatter disease.  VA outpatient 
treatment records generally show complaints of and treatment 
for right knee pain.  In particular, a June 1999 record shows 
that a physical examination of the right knee revealed 
moderate patellar crepitus, and an x-ray showed "marked 
patello femoral narrowing laterally, old ossicle form osgood-
schlatters and mild to moderate tibio-emoral disease."  The 
impression was degenerative joint disease of the right knee.  
Although the March 1998 VA examiner noted that the veteran's 
current symptomatic complaints were inconsistent, given the 
developmental self-limiting characteristics of this disease, 
the veteran's right knee was diagnosed with evidence of old 
Osgood-Schlatter disease and the June 1999 treatment records 
confirm this diagnosis.   Finally, the evidence is 
inconclusive on the question whether this disease is 
invariably congenital or developmental.



ORDER

Service connection for residuals of Osgood-Schlatter disease 
is granted.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

